Case: 19-2261   Document: 71     Page: 1   Filed: 03/04/2021




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

       SAFEGUARD BASE OPERATIONS, LLC,
               Plaintiff-Appellant

                            v.

   UNITED STATES, B&O JOINT VENTURE, LLC,
              Defendants-Appellees
             ______________________

                       2019-2261
                 ______________________

     Appeal from the United States Court of Federal
 Claims in No. 1:19-cv-00061-MBH, Senior Judge Marian
 Blank Horn.
                 ______________________

                 Decided: March 4, 2021
                 ______________________

     ALEX DANIEL TOMASZCZUK, Pillsbury Winthrop Shaw
 Pittman LLP, Los Angeles, CA, argued for plaintiff-
 appellant. Also represented by KEVIN REZA MASSOUDI,
 AARON RALPH; ALEXANDER BREWER GINSBERG, McLean,
 VA.

     P. DAVIS OLIVER, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for defendant-appellee United States.
 Also represented by JEFFREY B. CLARK, ROBERT EDWARD
 KIRSCHMAN, JR., DOUGLAS K. MICKLE; JAMES CALVIN
 CAINE, Federal Law Enforcement Training Centers,
Case: 19-2261      Document: 71    Page: 2    Filed: 03/04/2021




 2           SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 United States Department of Homeland Security, Glynco,
 GA.

    RICHARD WILLIAM ARNHOLT, Bass Berry & Sims PLC,
 Washington, DC, for defendant-appellee B&O Joint
 Venture, LLC. Also represented by BRIAN IVERSON, TODD
 OVERMAN, ROY TALMOR, SYLVIA YI.
                ______________________

      Before PROST, Chief Judge, NEWMAN and O’MALLEY,
                       Circuit Judges.

     Opinion for the court filed by Circuit Judge O’MALLEY.

      Dissenting opinion filed by Circuit Judge NEWMAN.

 O’MALLEY, Circuit Judge.

     This is a bid protest case involving, inter alia, an im-
 plied-in-fact contract claim in the procurement context.
 Disappointed offeror Safeguard Base Operations, LLC
 (“Safeguard”) appeals the final judgment of the United
 States Court of Federal Claims (“Claims Court”) in favor
 of the eventual contract awardee, B&O Joint Venture,
 LLC (“B&O”), and the United States (“Government”).
 During the proposal evaluation process, the Government
 eliminated Safeguard’s proposal from consideration
 because Safeguard omitted pricing information for sixteen
 contract line item numbers (“CLINs”) totaling $6,121,228.
     On appeal, Safeguard asserts that the Claims Court
 erred by determining that the solicitation at issue re-
 quired offerors to submit that pricing information and by
 determining that the solicitation provided notice that
 elimination was possible if that pricing information was
 omitted. Safeguard also contends that, even if it were
 required to submit the missing pricing information, the
 Claims Court erred by finding the omissions to be materi-
Case: 19-2261    Document: 71      Page: 3    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES          3



 al and not subject to waiver or clarification. Finally,
 Safeguard contends that the Claims Court erred by deny-
 ing its email request to supplement the administrative
 record through discovery and by denying its motion to
 supplement the administrative record with affidavits.
 Safeguard contends that these additional materials would
 establish that those evaluating its proposal failed to fairly
 and honestly consider it. Because the Claims Court did
 not err in any of those respects, we affirm.
     In so doing, we also address a question of first impres-
 sion—whether the Claims Court has jurisdiction over a
 claim that the Government breached an implied-in-fact
 contract to fairly and honestly consider an offeror’s pro-
 posal in the procurement context. That question has
 received conflicting answers from different Claims Court
 judges. We address it and conclude that the Claims Court
 has such jurisdiction under 28 U.S.C. § 1491(b)(1), mak-
 ing the issue reviewable under the Administrative Proce-
 dure Act (“APA”).
                       I. BACKGROUND
     This appeal requires a detailed background discus-
 sion. In particular, we discuss the solicitation at issue,
 the evaluation process, and the proceedings before the
 Claims Court. For a more exhaustive background, see
 Safeguard Base Operations, LLC v. United States, 144
 Fed. Cl. 304 (2019).
                     A. The Solicitation
     On October 11, 2017, the Department of Homeland
 Security (“Government”) issued Solicitation No. HSFLGL-
 17-R-00001 (the “Solicitation”) as a Request for Proposal
 (“RFP”). The Government sought to award a valuable,
 potentially multi-year contract for dorm management
 services at the Federal Law Enforcement Training Center
 in Glynco, Georgia. The Solicitation contemplated an
Case: 19-2261    Document: 71     Page: 4    Filed: 03/04/2021




 4         SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 initial base period of performance, followed by up to seven
 twelve-month option periods.
     The Solicitation outlined a commercial item acquisi-
 tion for a firm-fixed price contract. The acquisition and
 source selection were to be conducted, inter alia, under
 Federal Acquisition Regulations (“FAR”), Parts 12 and 15
 using the best value source selection process. 1 The Gov-
 ernment was required to evaluate proposals based on
 several non-price factors as well as price. The non-price
 factors were approximately equal in importance to the
 price factor.
      Beyond these general terms, there are several por-
 tions of the Solicitation that are relevant to this appeal—
 (1) the pricing provisions, (2) Schedule B, (3) the elimina-
 tion provisions, and (4) the clarification and waiver provi-
 sions.
                    1. Pricing Provisions
     At a minimum, proposals had to show “price and any
 discount terms.” J.A. 1502. 2 The Solicitation explained
 that “[t]he Government will evaluate offers for award
 purposes by adding the total price for all options to the
 total price for the basic requirement.” J.A. 1514. Price
 was to be evaluated using “one or more of the price analy-
 sis and/or cost realism techniques outlined in FAR 15.305
 and 15.404.” J.A. 1519. Further, the Solicitation provid-
 ed that “[p]rice will be evaluated to determine if the
 offeror’s proposed price is fair and reasonable, complete,
 balanced and/or realistic.”      J.A. 1519.     “Complete-
 ness/Accuracy” meant that “[t]he offeror’s proposal is in
 compliance with the Price Volume instructions in the


     1   The FAR System is codified at 48 C.F.R., Chapter
 1. For brevity, we refer to the FAR without corresponding
 C.F.R. citations.
     2   We cite to the non-confidential Joint Appendix.
Case: 19-2261    Document: 71     Page: 5    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES         5



 solicitation.” J.A. 1519. Those instructions required a
 “detailed breakdown” of proposed costs by CLIN and a
 “completed Schedule B.” J.A. 1513. If there was a dis-
 crepancy between the price proposal and Schedule B, then
 Schedule B governed.
                       2. Schedule B
     Schedule B, which contained the basic terms of the
 proposed bargained-for exchange, made up the first 30
 pages of the Solicitation. In it, the Government listed the
 supplies/services it sought from offerors by CLIN and
 included blank spaces for offerors to submit what they
 would charge in exchange for providing those sup-
 plies/services.
     The CLINs were four-digit numbers sometimes ac-
 companied by two letters in ascending order—e.g., 0001,
 0002, 0002AA, 0002AB, etc. 3 The first digit of each CLIN
 corresponded to the relevant period of performance. For
 example, any CLIN with an initial digit of zero concerned
 the base period, while any CLIN with an initial digit of
 one concerned the first twelve-month option period. The
 Solicitation followed this pattern for all seven option
 periods, repeating the description of each supply/service
 for each period. For example, the description of a sup-
 ply/service for CLIN 0001 matched the description of the
 same supply/service for CLINs 1001, 2001, 3001, 4001,
 5001, 6001, and 7001.
     Each CLIN had a corresponding quantity and unit as
 well as blank spaces for offerors to provide the unit price
 and amount.
     As originally issued, the Solicitation in Schedule B
 pointedly instructed offerors “*****DO NOT SUBMIT



    3  The Solicitation uses the terms ‘contract line item
 number’ and ‘item number’ interchangeably.
Case: 19-2261    Document: 71     Page: 6    Filed: 03/04/2021




 6         SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 PRICING FOR THESE CLINS*****” for sixteen CLINs,
 numbered X007AA and X007AB. 4 For those CLINs, the
 Solicitation informed offerors that the Government itself
 had provided the relevant amounts—even though such
 information was missing.
     Although Schedule B did not contain the necessary
 amounts, the Solicitation still required that offerors
 submit subtotals for all CLINs in each time period as well
 as a grand total for all CLINs in all time periods. Obvi-
 ously, it would have been impossible for an offeror to
 submit accurate subtotals or grand totals without the
 missing amounts.
      At least one potential offeror inquired about the miss-
 ing amounts. In response, the Government provided the
 amounts for each of the 16 CLINs to all offerors and
 explained that, “For bidding purposes please include the
 following ‘not-to-exceed’ amounts in the applicable CLIN.”
 J.A. 2223 (Government’s response to Question 9 referenc-
 ing the Section B Price Schedule and Schedule B). See
 also J.A. 2225 (Question 16 concerned a similar issue in
 the context of Volume 3—Price, and the Government
 referenced its response to Question 9). While this infor-
 mation was clearly noted in the question and answer
 portion of Amendment No. 0003, Schedule B itself was
 never amended.


     4   The sixteen CLINs are 0007AA, 1007AA, 2007AA,
 3007AA, 4007AA, 5007AA, 6007AA, 7007AA, 0007AB,
 1007AB, 2007AB, 3007AB, 4007AB, 5007AB, 6007AB,
 and 7007AB. Like the Claims Court, we refer to these
 CLINs as X007AA and X007AB, with the “X” representing
 the initial digit corresponding to the performance period.
 Throughout this opinion, we quote and cite the Solicita-
 tion with respect to the base periods, CLINs 0007AA and
 0007AB. The relevant language is the same for all CLINs
 X007AA and X007AB.
Case: 19-2261    Document: 71     Page: 7    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES         7



     Notably, the Government responded to several addi-
 tional questions concerning CLINs X007AA and/or
 X007AB, and the questions typically referenced the
 CLINs as appearing in “Schedule B” of the “Section B
 Price Schedule.” See, e.g., J.A. 2223 (Questions 7 and 8).
 Several questions referenced the “Section B Price Sched-
 ule” without referencing “Schedule B” while referring to
 specific CLINs from Schedule B. See, e.g., J.A. 2224–25
 (questions 11–16). One question referenced the “Section
 B Price Schedule” while referring to Government forms
 that only appeared in Schedule B. See J.A. 2223 (Ques-
 tion 6).
                 3. Elimination Provisions
     In general, the Solicitation specified that any non-
 compliance with its terms and conditions “may cause [an
 offeror’s] proposal to be determined unacceptable or be
 deemed non-responsive and excluded from consideration.”
 J.A. 1507 (quoting Addendum to FAR 52.212-1(b)(1)).
 More specifically, elimination was possible under a provi-
 sion in a portion of the Solicitation labeled ‘Section A
 Solicitation General Information.’ That provision stated:
 “Pricing Schedule and Periods of Performance (POP)
 Service dates for each CLIN are detailed in Section B.
 Note: Exceptions to line item structure in Section B may
 result in a bid not considered for award.” J.A. 1350
 (emphasis added).
     Although the preceding warning was clear, it was also
 unusual because the portion of the Solicitation labeled
 ‘Section B Price Schedule’ did not appear to contain any
 “line item structure” or pricing schedule and period of
 performance service dates for “each CLIN.” The only such
 details were found in Schedule B.
          4. Clarifications and Waiver Provisions
    According to the Solicitation, the Government intend-
 ed to award a contract based on its evaluation of the
Case: 19-2261    Document: 71     Page: 8    Filed: 03/04/2021




 8         SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 proposals “without discussions with offerors.” Although
 the Government reserved the right to conduct discussions
 if it later deemed them necessary, the Solicitation made
 clear that all initial offers “should contain the offeror’s
 best terms.” J.A. 1505, 4503. The Government contem-
 plated establishing a competitive range only if it deter-
 mined that an award could not be made without
 discussions. If the Government declined to seek discus-
 sions, then the Government was permitted to seek clarifi-
 cations from offerors, which by nature are less
 substantive than discussions. See J.A. 1350; FAR 15.306.
 The Solicitation also specified that the Government could
 waive “informalities and minor irregularities” in an
 offeror’s proposal. J.A. 1505 (quoting FAR 52.212-1(g)).
                 B. The Evaluation Process
     The evaluation process included three selection deci-
 sions. In each decision, the Government determined that
 B&O’s proposal provided the best value for the Govern-
 ment. In each decision, the Government faulted Safe-
 guard’s proposal because, inter alia, Safeguard failed to
 submit the pricing information for CLINs X007AA and
 X007AB.
                    1. Critical Personnel
    Three contracting personnel played roles in the pro-
 posal evaluation process.
     First, Joseph Williams was the source selection au-
 thority and was tasked with making the final source
 selection decision. Williams was also tasked with approv-
 ing any course of action involving the establishment of a
 competitive range or discussions.
     Second, Sheryle Wood was the contracting officer and
 Source Selection Evaluation Board (“SSEB”) chairperson.
 As the contracting officer, Wood was tasked with deciding
 whether to recommend establishing a competitive range
 and to conduct discussions with offerors in that range. As
Case: 19-2261    Document: 71     Page: 9    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES         9



 the SSEB chairperson, Wood was tasked with managing
 the SSEB’s overall activities, distributing workload, and
 ensuring compliance with source selection information
 security procedures. Wood also led one of the boards
 comprising the SSEB—the Price Evaluation Board.
     Third, James Caine was legal counsel for the acquisi-
 tion. Caine was tasked with providing legal advice to
 Williams and to the SSEB. Caine was a non-voting
 member of the SSEB and was to “not participate in the
 caucus process unless specifically asked to do so by the
 board Leader.” J.A. 13 (citation omitted).
                   2. Timeline of Events
     On March 16, 2018, the Government received seven
 proposals from seven offerors, including Safeguard and
 B&O. On March 22, 2018, Wood completed a Price Eval-
 uation Report and observed that four offerors—including
 Safeguard—had failed to include the required pricing
 information for CLINs X007AA and X007AB. Safeguard’s
 proposal did not include pricing for CLINs X007AA and
 X007AB in any location—including in Safeguard’s sub-
 mitted Schedule B.
      Despite this, Wood recommended that Safeguard’s
 price be determined fair and reasonable “without need for
 discussion or exchanges with regard to price.” J.A. 13
 (citation omitted). Wood also recommended that Safe-
 guard be retained in the competitive range and that
 calculation errors, inclusion of the missing pricing infor-
 mation, and full breakdown of phase in costs and other
 direct costs would be a “discussion element” for all years.
 J.A. 13. In one portion of the Price Evaluation Report,
 Wood increased Safeguard’s overall price by adjusting it
 for the missing pricing information.
     In the same report, Wood recommended that B&O’s
 price be determined fair and reasonable “without need for
 discussions or exchanges with regard to price.” J.A. 14.
Case: 19-2261      Document: 71     Page: 10    Filed: 03/04/2021




 10        SAFEGUARD BASE OPERATIONS, LLC      v. UNITED STATES



 Wood recommended that B&O be retained in the competi-
 tive range, once the competitive range was established.
 J.A. 14.
                i. First Source Selection Decision
     On June 8, 2018, Williams completed the first Source
 Selection Decision Document. Williams indicated that the
 Government had decided not to establish a competitive
 range or hold discussions with offerors and that B&O’s
 proposal provided the best value to the Government.
 Williams noted that only B&O and Prosperitus Solutions
 could have been awarded a contract without discussions.
 Williams observed that Safeguard’s proposal did not
 comply with the instructions in several ways, including
 the failure to include the pricing for CLINs X007AA and
 X007AB. Williams stated that “awarding to [Safeguard]
 presents some risk to the Government without a com-
 pletely revised price proposal accounting for all costs.”
 J.A. 15. Further, “[b]ecause of a non-compliant price
 proposal, and a price that is unrealistically low, this
 proposal should have been eliminated from the competi-
 tion without a technical evaluation.” J.A. 15. Even with
 discussions, a “substantial” update to their technical
 proposal, and a “completely revised price proposal,” it was
 unlikely that Safeguard would have “become much more
 competitive.” J.A. 15.
     On June 14, 2018, the Government sent a pre-award
 notice to Safeguard indicating that it had selected B&O as
 the apparent successful offeror. One day later, Safeguard
 requested a debriefing. On the same day, Wood provided
 a written debriefing indicating several errors in Safe-
 guard’s proposal, including the absence of pricing for
 CLINs X007AA and X007AB. Wood stated that, even
 with a number of corrections—including adding the
 missing CLIN data—the total price was still “well below
 the IGE [(Independent Government Estimate)] and pre-
 sents a slight performance risk.” J.A. 16. Wood warned
Case: 19-2261   Document: 71      Page: 11   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES       11



 Safeguard to follow the solicitation instructions carefully
 in future submissions.
     On June 21, 2018, Safeguard filed a protest at the
 Government Accountability Office (“GAO”) challenging
 the award to B&O and the Government’s decision to
 assign Safeguard a deficiency for offering the Government
 a certain no-charge benefit. It did not protest the Gov-
 ernment’s other stated reasons for its award decision. On
 July 16, 2018, the Government indicated it would take
 corrective action as to the protest item and that Williams
 would render a new award decision. On July 19, 2018,
 the GAO dismissed the protest as moot.
            ii. Second Source Selection Decision
     On August 2, 2018, Williams issued a second Source
 Selection Decision Document.       Williams raised Safe-
 guard’s rating for its technical approach, after removing
 the protested deficiency, but again noted that Safeguard
 had omitted the required pricing information. Williams
 adjusted Safeguard’s price after accounting for its errors.
 Nevertheless, Williams observed that: “Because of a non-
 compliant price proposal with a questionable low price,
 and Corporate Experience and Past Performance volumes
 that were submitted without discerning between the
 prime and sub-contractors in the joint venture, this
 proposal could have been eliminated from the competition
 without a technical evaluation.” J.A. 17. Williams again
 noted that only B&O and Prosperitus Solutions could be
 awarded a contract without discussions and that B&O’s
 proposal provided the best value to the Government and
 should be selected.
     On August 7, 2018, the Government again awarded
 the contract to B&O. The Government concluded that
 “[b]ecause of their superior ratings and the identified
 strengths, demonstrated relevant past efforts and perfor-
 mance of the prime contractor, and a complete submitted
 price that is reasonable and realistic, the price premium
Case: 19-2261    Document: 71     Page: 12    Filed: 03/04/2021




 12        SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 over [Safeguard’s] total evaluated price is justified for the
 assurance of superior services when spread over the life of
 a seven-year contract.” J.A. 18 (citation omitted).
     On August 20, 2018, Safeguard filed another protest
 at the GAO. This time, Safeguard argued that the Gov-
 ernment had arbitrarily and capriciously evaluated
 Safeguard’s past performance, did not justify the price
 premium associated with B&O’s proposal correctly, and
 that the Government’s actions were biased against Safe-
 guard. This time, Safeguard also contended that it was
 not required to submit pricing for CLINs X007AA and
 X007AB. Safeguard asserted that it believed other offe-
 rors did not include such pricing and “[t]herefore, it would
 be arbitrary and capricious for the [Government] to fail to
 apply the same evaluation criteria and scoring method to
 the awardee’s proposal.” J.A. 18 (citation omitted).
     On August 24, 2018, Safeguard filed an amended pro-
 test at the GAO, asserting that the Government had
 violated FAR 15.404-1(d)(3) (permitting some cost realism
 analyses, but forbidding adjustments to a proposal’s
 offered prices) by increasing the price of Safeguard’s
 proposal to account for the missing price information.
 Safeguard again asserted that the pricing information for
 CLINs X007AA and X007AB was not required. Safeguard
 further asserted that the Government engaged in dispar-
 ate treatment to the extent it revised only Safeguard’s
 proposed price upward.
     On August 28, 2018, Caine sent a letter to the GAO
 stating that the Government had discovered mistakes in
 the evaluation process and would take corrective action by
 making a new source selection decision. On August 31,
 2018, the GAO dismissed Safeguard’s August 20 protest
 and August 24 amended protest, again as moot.
Case: 19-2261    Document: 71     Page: 13   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES          13



            iii. Third Source Selection Decision
     On September 20, 2018, Williams issued a third
 Source Selection Decision Document. The Government
 streamlined its analysis this time. It refused to make
 price adjustments to reflect the omitted pricing and,
 instead, concluded that the appropriate cause of action
 was to disqualify all proposals which were non-compliant
 on their face. The Government concluded, apparently
 based on Caine’s legal advice, that price adjustments for
 those CLINs were inconsistent with FAR 15.404-1(d)(3),
 as Safeguard had contended in its protest. Williams
 indicated that four offerors were not eligible for award
 because each of their proposals failed to include the
 Government-provided amounts for CLINs X007AA and
 X007AB. On September 20, 2018, the Government sent
 Safeguard a post-award notice that also functioned as a
 written debriefing, indicating that B&O was the contract
 awardee. In that notice, the Government stated that:
     In general terms, [Safeguard’s] price proposal was
     determined non-compliant because the price vol-
     ume failed to include government provided
     amounts for the Service Work Request CLINs,
     which was required by Amendment 00003 [(sic)]
     to the solicitation. The government response to
     Question Number 9 specifically stated:[ ] A. For
     bidding purposes please include the following ‘not-
     to-exceed’ amounts in the applicable CLIN . . . The
     solicitation further specifically stated the follow-
     ing ‘Exceptions to the line item structure in Sec-
     tion B may result in a bid not considered for
     award.’ Therefore, [Safeguard] is not eligible for
     award.
 J.A. 20.
     On September 25, 2018, Safeguard filed another bid
 protest at the GAO followed by a supplemental protest on
 October 12, 2018. Safeguard again asserted, inter alia,
Case: 19-2261   Document: 71     Page: 14     Filed: 03/04/2021




 14        SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 that it was not required to include pricing for CLINs
 X007AA and X007AB. On December 14, 2018, the GAO
 denied Safeguard’s protest, determining, inter alia, that
 the Solicitation permitted the Government to reject
 proposals that omitted the pricing information for CLINs
 X007AA and X007AB.
                C. Claims Court Proceedings
     On January 11, 2019, Safeguard filed a complaint in
 the Claims Court. On January 17, 2019, the Claims
 Court granted B&O’s motion to intervene. Safeguard
 alleged that the Government arbitrarily and capriciously
 disqualified Safeguard’s proposal and violated an implied
 contract to fairly and honestly consider Safeguard’s
 proposal. To support its allegations, Safeguard attached
 an affidavit from Diana Parks Curran, an attorney for
 Safeguard and SRM Group, Inc. (“SRM”). 5 Safeguard
 asserted that the Claims Court had jurisdiction under 28
 U.S.C. § 1491(b) and under its jurisdiction to consider
 Safeguard’s implied contract claim.
     On February 26, 2019, the Government filed the ad-
 ministrative record. On February 28, 2019, the Claims
 Court issued an order instructing the parties to notify the
 court of any disagreements regarding the completeness of
 the administrative record. On March 4, 2019, Safeguard
 informed the court via email that the parties disputed
 whether the administrative record was complete. Safe-
 guard recounted that it had asked the Government to
 allow Safeguard to depose the contracting officer, the
 source selection authority, and the legal advisor and to
 supplement the administrative record with the deposition
 transcripts. Safeguard reported that the Government



      5  Under an earlier-awarded contract, SRM had pro-
 vided the same dorm management services at issue in the
 Solicitation. SRM owned 49% of Safeguard.
Case: 19-2261    Document: 71     Page: 15    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES        15



 opposed the taking of those depositions. Safeguard stated
 that it was prepared to participate in a call to discuss the
 issue or to file a motion if so directed by the court.
     Two days later, the Claims Court denied Safeguard’s
 request to take the depositions as insufficiently supported
 at that time, but it required the Government to investi-
 gate whether the administrative record was complete,
 particularly with respect to documents relevant to the
 source selection and “documents relevant to the disquali-
 fication of other offerors in the procurement for the same
 or similar reason as a result of which [Safeguard] was
 eliminated.” J.A. 144. The court also required a joint
 status report regarding the administrative record.
      In a March 12, 2019 joint status report, the parties
 indicated that Safeguard continued to seek supplementa-
 tion, but this time with an affidavit from Curran and an
 affidavit from Sadananda Suresh Prabhu, the president of
 SRM. The Government and B&O opposed supplementa-
 tion. There was no indication that Safeguard continued to
 seek depositions of the contracting officials. On the same
 day, Safeguard moved to supplement with the Curran and
 Prabhu affidavits, but did not mention the need for depo-
 sitions.
      Curran’s affidavit had been attached to the amended
 complaint and remained unchanged. In Prabhu’s affida-
 vit, he indicated that Caine denigrated Prabhu during
 earlier litigation between SRM and the Government and
 that Wood had vowed to never work with Prabhu or SRM
 again. Prabhu also alleged that Wood told him that no
 one who sued the Government—referencing the prior
 litigation—had been awarded a later contract.
     On March 15, 2019, the Government filed a corrected
 administrative record with additional documents. On
 March 22, 2019, after holding a hearing on the issue, the
 Claims Court denied Safeguard’s motion to supplement as
 not warranted because it found that the affidavits were
Case: 19-2261   Document: 71     Page: 16    Filed: 03/04/2021




 16        SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 not necessary for effective judicial review. On April 2,
 2019, Safeguard and the Government filed cross-motions
 for judgment on the administrative record. On the same
 date, B&O filed a motion to dismiss, or in the alternative,
 a cross-motion for judgment on the administrative record.
     On July 2, 2019, the Claims Court granted the Gov-
 ernment’s and B&O’s motions for judgment on the admin-
 istrative record; denied B&O’s motion to dismiss; and
 denied Safeguard’s motion for judgment on the adminis-
 trative record.
     The Claims Court reviewed the administrative record
 under the standards set forth in the APA pursuant to 28
 U.S.C. § 1491(b). The court concluded that Safeguard and
 other offerors were required to include the Government-
 provided amounts for CLINs X007AA and X007AB in
 their proposals and that the Government had not arbi-
 trarily and capriciously disqualified Safeguard. The court
 determined that the Solicitation’s statement that
 “[e]xceptions to the line item structure in Section B may
 result in a bid not considered for award” provided notice
 to offerors that they had to include the pricing infor-
 mation because Section B included Schedule B. The court
 concluded that Safeguard’s omissions were material
 omissions that could not have been clarified without
 discussions or waived, and that the Government did not
 abuse its discretion in declining to seek clarifications.
 The court also determined that the Government had not
 breached any implied duty of good faith and fair dealing.
 The court explained that, in each source selection deci-
 sion, the Government consistently determined that Safe-
 guard’s proposal was non-compliant based on its failure to
 include the pricing information for CLINs X007AA and
 X007AB and that Safeguard’s proposal should have been
 eliminated without a technical evaluation.
     Although Safeguard’s two proffered affidavits were
 not part of the administrative record, the court examined
Case: 19-2261   Document: 71      Page: 17   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES       17



 them and stated that, even if those affidavits had been
 included, they would not have affected the outcome. The
 court explained that the affidavits (1) did not concern the
 ultimate decision-maker, Williams; (2) indicated that
 Wood was unfavorably disposed towards Safeguard, while
 the record reflected otherwise since she treated Safeguard
 fairly and sought to maintain, not disqualify, Safeguard
 in consideration for the contract award; and (3) otherwise
 concerned Caine whose role in the evaluation process was
 limited.
     On July 3, 2019, the Claims Court entered final
 judgment in favor of the Government and B&O. Safe-
 guard timely appealed, and we have jurisdiction under 28
 U.S.C. § 1295(a)(3).
                       II. DISCUSSION
     We begin, as we must, by examining whether the
 Claims Court had jurisdiction. We then recite the appli-
 cable standards of review and turn to the merits, address-
 ing the four issues raised by Safeguard on appeal.
 Ultimately, we affirm the Claims Court’s final judgment.
                       A. Jurisdiction
     “As an appellate court, we must be satisfied that the
 court whose opinion is the subject of our review properly
 exercised jurisdiction, regardless of whether the parties
 challenge the lower court’s jurisdiction.” John R. Sand &
 Gravel Co. v. United States, 457 F.3d 1345, 1353 (Fed.
 Cir. 2006). “[W]e review the Claims Court’s findings of
 fact related to jurisdictional issues for clear error.” Id.
 We review de novo the Claims Court’s jurisdiction as a
 question of law. Id. at 1354.
    Here, Safeguard alleged, inter alia, that the Govern-
 ment breached an implied-in-fact contract to fairly and
 honestly consider Safeguard’s proposal for the procure-
 ment at issue. The Claims Court conceivably could have
 had jurisdiction under 28 U.S.C. § 1491(a)(1), which
Case: 19-2261    Document: 71     Page: 18    Filed: 03/04/2021




 18        SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 concerns implied contracts generally, or § 1491(b)(1),
 which concerns procurement bid protests. 6 This is im-
 portant because the applicable standard of review differs
 depending upon the governing jurisdictional predicate.
                    1. Relevant History
     As we have noted, “[t]he history of the judicial review
 of government contracting procurement decisions is both
 long and complicated.”     Impresa Construzioni Geom.
 Domenico Garufi v. United States, 238 F.3d 1324, 1331
 (Fed. Cir. 2001).
     In 1940, the Supreme Court held that private parties
 lacked standing to challenge Government contract awards
 for violation of procurement law because Congress enact-
 ed procurement laws to protect the Government, rather
 than those contracting with the Government. See Perkins
 v. Lukens Steel Co., 310 U.S. 113, 126 (1940).
     But, in 1956, the Claims Court 7 found that disap-
 pointed bidders could sue to recover the costs of preparing
 a bid under an implied contract theory that the Govern-
 ment would “give fair and impartial consideration to [the
 disappointed bidder’s] bid.” Heyer Prods. Co. v. United
 States, 140 F. Supp. 409, 413 (Ct. Cl. 1956). At the time,


      6  Compare 28 U.S.C. § 1491(a)(1) (“jurisdiction to
 render judgment upon any claim against the United
 States founded . . . upon any express or implied contract
 with the United States”) with § 1491(b)(1) (“jurisdiction to
 render judgment on an action by an interested party
 objecting to a solicitation by a Federal agency for bids or
 proposals for a proposed contract or to a proposed award
 or the award of any contract or any alleged violation of
 statute or regulation in connection with a procurement or
 proposed procurement”).
     7   For simplicity, we refer to each predecessor court
 of the Claims Court as the Claims Court.
Case: 19-2261   Document: 71      Page: 19   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES       19



 the Claims Court could only provide monetary relief,
 typically in the recovery of bid preparation and proposal
 costs—not injunctive or declaratory relief regarding the
 procurement itself. See David S. Black & Gregory R.
 Hallmark, Procedural Approaches to Filling Gaps in the
 Administrative Record in Bid Protests Before the U.S.
 Court of Federal Claims, 43 Pub. Cont. L.J. 213, 219
 (2014). See also Frederick W. Claybrook, Jr., The Initial
 Experience of the Court of Federal Claims in Applying the
 Administrative Procedure Act in Bid Protest Actions –
 Learning Lessons All Over Again, 29 Pub. Cont. L.J. 1
 (1999).
     The court in Heyer did not cite the relevant jurisdic-
 tional statute—28 U.S.C. § 1491—but, at the time, the
 statute contained the same operative language that
 appears in current § 1491(a)(1)—providing the court with
 jurisdiction over claims based on an express or implied
 contract with the United States. See Act of Sept. 3, 1954,
 ch. 1263, § 44(b), 68 Stat. 1226, 1241–42. These implied
 contract cases have been—and still are—interpreted as
 limited to implied-in-fact contracts. See generally Freder-
 ick W. Claybrook, Jr., Wrong from the Start: Withholding
 Implied-in-Law Contract Jurisdiction from the Court of
 Claims, 46 Pub. Cont. L.J. 1 (2016). At the time of Heyer,
 § 1491 did not mention possible relief and was not divided
 into any subsections.
     In 1970, the United States Court of Appeals for the
 D.C. Circuit concluded that, because of the intervening
 passage of the APA, Perkins was no longer controlling law
 and district courts could review procurement decisions of
 Government agencies by applying the review standards in
 the APA. See Scanwell Labs., Inc. v. Shaffer, 424 F.2d
 859 (D.C. Cir. 1970). Several other federal courts of
 appeal adopted this reasoning. See, e.g., Impresa, 238
 F.3d at 1331 (citing cases from the First and Sixth Cir-
 cuits). Under Scanwell, disappointed bidders could now
 challenge contract awards in federal district court for
Case: 19-2261   Document: 71     Page: 20    Filed: 03/04/2021




 20        SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 alleged violations of procurement laws or regulations or
 for lack of rationality. Id.
     In 1982, Congress amended 28 U.S.C. § 1491 in the
 Federal Courts Improvement Act of 1982 (“FCIA”), Pub.
 L. No. 97–164, § 133(a), 96 Stat. 25, 40. Under the FCIA,
 § 1491 was split into subsections (a)(1)–(3) and (b). In
 § 1491(a)(3), the FCIA expressly permitted the Claims
 Court to grant declaratory, equitable, and extraordinary
 relief, including injunctive relief on any contract claim
 brought before the contract was awarded. The operative
 statutory language authorizing the court’s implied con-
 tract jurisdiction remained unchanged, but the FCIA
 placed that language in § 1491(a)(1). New § 1491(b)
 contained language precluding the court from exercising
 jurisdiction over certain actions concerning the Tennessee
 Valley Authority and the Court of International Trade.
     In 1983, this court concluded that, after the FCIA, the
 Claims Court only could consider implied contract claims
 in the pre-award context, but that it now had the authori-
 ty to provide a broader scope of relief in that context.
 This Court reasoned that Congress had not broadened the
 scope of the Claims Court’s jurisdiction over implied
 contract claims in the bid protest context, but had broad-
 ened the scope of relief that could be provided. See gener-
 ally United States v. John C. Grimberg Co., 702 F.2d 1362
 (Fed. Cir. 1983) (en banc).
     In 1996, Congress enacted the Administrative Dispute
 Resolution Act of 1996 (“ADRA”), Pub. L. No. 104–320,
 § 12, 110 Stat. 3870, 3874–76. The ADRA redesignated
 former § 1491(b) as § 1491(c) and removed former
 § 1491(a)(3) (providing expanded relief powers).
     The ADRA created new § 1491(b), which included
 (b)(1)–(4). Under § 1491(b)(1), the Claims Court was
 given jurisdiction to hear bid protests by disappointed
 bidders, regardless of whether the protest was pre-award
 or post-award. Under the ADRA, new § 1491(b)(2) per-
Case: 19-2261    Document: 71     Page: 21    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES           21



 mitted “any relief that the court considers proper, includ-
 ing declaratory and injunctive relief except that any
 monetary relief shall be limited to bid preparation and
 proposal costs.” New § 1491(b)(4) required judicial review
 pursuant to the APA standards in 5 U.S.C. § 706. Alt-
 hough Congress added § 1491(b)(1) in the ADRA, Con-
 gress retained the operative language of § 1491(a)(1),
 under which the Claims Court previously had jurisdiction
 to hear claims concerning implied contracts with the
 Government.
      In 2010, this court determined that the Claims Court
 continued to possess jurisdiction under § 1491(a) over
 implied contracts outside of the procurement context—
 e.g., the sale of government property—“where the new
 statute [§ 1491(b)(1)] does not provide a remedy.” Res.
 Conservation Grp., LLC v. United States, 597 F.3d 1238,
 1245 (Fed. Cir. 2010).
     The court stated:
     Before enactment of section 1491(b)(1), the Court
     of Federal Claims exercised jurisdiction over solic-
     itations for the sale of government property, just
     as it did in the procurement area. The new stat-
     ute on its face does not repeal the earlier jurisdic-
     tion.   The government argues, however, that
     continuation of the implied-in-fact jurisdiction
     would be inconsistent with the purposes of the
     ADRA, which clearly was designed to place all bid
     protest challenges in a single court (after a sunset
     period) under a single standard (the APA stand-
     ard).    We agree that Congress intended the
     1491(b)(1) jurisdiction to be exclusive where
     1491(b)(1) provided a remedy (in procurement
     cases). The legislative history makes clear that
     the ADRA was meant to unify bid protest law in
     one court under one standard. However, it seems
     quite unlikely that Congress would intend that
Case: 19-2261    Document: 71      Page: 22    Filed: 03/04/2021




 22         SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



      statute to deny a pre-existing remedy without
      providing a remedy under the new statute.
 Id. at 1245–46 (footnote omitted).
      Since the enactment of the ADRA, this court has not
 addressed whether the Claims Court still has implied-in-
 fact contract jurisdiction in the procurement context, and
 if so, whether that jurisdiction falls under § 1491(a) or (b).
 Different judges at the Claims Court have reached differ-
 ent conclusions. Some Claims Court judges have conclud-
 ed that such jurisdiction no longer exists. See Linc Gov’t
 Servs., LLC v. United States, 96 Fed. Cl. 672, 693 (2010);
 Metro. Van & Storage Co. v. United States, 92 Fed. Cl.
 232, 249 n.7 (2010). At least one Claims Court judge has
 concluded that such jurisdiction exists under § 1491(a).
 See L-3 Commc’ns Integrated Sys., L.P. v. United States,
 94 Fed. Cl. 394, 398 (2010). But other Claims Court
 judges have concluded that such jurisdiction exists under
 § 1491(b)(1). See J.C.N. Constr., Inc. v. United States, 107
 Fed. Cl. 503 (2012); Castle-Rose, Inc. v. United States, 99
 Fed. Cl. 517, 531 (2011); Bilfinger Berger AG Sede Sec-
 ondaria Italiana v. United States, 97 Fed. Cl. 96, 151–52
 (2010).
         2. The Claims Court Had Jurisdiction Here
     Addressing the issue for the first time, we conclude
 that the Claims Court has jurisdiction over implied-in-fact
 contract claims in the procurement context under
 § 1491(b)(1), and only § 1491(b)(1).
      Statutory interpretation starts with the plain lan-
      guage of the statute. When interpreting a statute,
      however, courts must consider not only the bare
      meaning of each word but also the placement and
      purpose of the language within the statutory
      scheme. The meaning of statutory language,
      plain or not, thus depends on context.
Case: 19-2261    Document: 71     Page: 23   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES          23



 Barela v. Shinseki, 584 F.3d 1379, 1382–83 (Fed. Cir.
 2009) (citations omitted). “Courts may also rely on legis-
 lative history to inform their interpretation of statutes.”
 N.Y. & Presbyterian Hosp. v. United States, 881 F.3d 877,
 887 (Fed. Cir. 2018). Here, the plain language of 28
 U.S.C. § 1491, the statutory context, and the legislative
 history demonstrate that Congress intended the Claims
 Court to have jurisdiction over implied-in-fact contract
 claims in the procurement bid protest context under 28
 U.S.C. § 1491(b)(1).
     Section 1491(a)(1) appears to provide the Claims
 Court with jurisdiction over claims against the Govern-
 ment founded upon any “implied contract” with the Gov-
 ernment.    But § 1491(b)(1) specifically provides the
 Claims Court with jurisdiction over procurement bid
 protest matters.
     The legislative history indicates that Congress did not
 intend to limit the Claims Court’s jurisdiction over any
 type of procurement bid protest; it, instead, intended to
 consolidate jurisdiction over all such matters in the
 Claims Court. The legislative history also indicates that
 Congress intended for the APA standard of review to
 apply in all such cases. According to the Conference
 Report to the ADRA:
     This section [(referring to the changes to pre-
     existing § 1491)] also applies the Administrative
     Procedure Act standard of review previously ap-
     plied by the district courts (5 U.S.C. sec. 706) to
     all procurement protest cases in the Court of Fed-
     eral Claims. It is the intention of the Managers to
     give the Court of Federal Claims exclusive juris-
     diction over the full range of procurement protest
     cases previously subject to review in the federal
     district courts and the Court of Federal Claims.
     This section is not intended to affect the jurisdic-
Case: 19-2261    Document: 71    Page: 24     Filed: 03/04/2021




 24         SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



      tion or standards applied by the Court of Federal
      Claims in any other area of the law.
 H.R. Rep. No. 104–841, at 10 (1996).
     As we expressed in Resource Conservation Group, it
 would have been anomalous for Congress to deny a pre-
 existing remedy without providing a remedy under the
 new subsection in § 1491(b). But that result is avoided if
 we construe § 1491(b)(1) to provide the Claims Court with
 jurisdiction over implied-in-fact contract claims in the
 procurement context and construe § 1491(a) to govern all
 other implied-in-fact contract claims. Section 1491(b)(2)
 explicitly authorizes the Claims Court to grant the relief
 historically associated with implied contract bid protest
 claims in the procurement context—“monetary relief
 limited to bid preparation and proposal costs” while also
 permitting other forms of relief previously available under
 former § 1491(a)(3).
     For these reasons, we conclude that the Claims Court
 has jurisdiction over such claims under § 1491(b)(1) and
 only § 1491(b)(1).
                   B. Standards of Review
     Given the foregoing, we adopt the traditional stand-
 ards of review applicable in other bid protest cases
 brought under § 1491(b)(1) to bid protests cases which
 also raise implied-in-fact contract claims in the procure-
 ment context. We review bid protests under the APA, see
 28 U.S.C. § 1491(b)(4) (citing 5 U.S.C. § 706), “by which
 an agency’s decision is to be set aside only if it is arbi-
 trary, capricious, an abuse of discretion, or otherwise not
 in accordance with law.” Per Aarsleff A/S v. United
 States, 829 F.3d 1303, 1309 (Fed. Cir. 2016) (citation
 omitted). See also Impresa, 238 F.3d at 1332 n.5 (citing
 § 706(2)(D) “without observance of procedure required by
 law” as also applicable).
Case: 19-2261    Document: 71     Page: 25   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES        25



     “[P]rocurement decisions are subject to a ‘highly def-
 erential rational basis review.’” PAI Corp. v. United
 States, 614 F.3d 1347, 1351 (Fed. Cir. 2010) (citation
 omitted). “Applying this highly deferential standard, the
 court must sustain an agency action unless the action
 does not ‘evince[ ] rational reasoning and consideration of
 relevant factors.’” Id. (citation omitted). “We review
 rulings on motions for judgment on the administrative
 record de novo.” Id. “Interpretation of [a bid] solicitation
 is a question of law’ that is reviewed de novo.” Per
 Aarsleff, 829 F.3d at 1309 (citation omitted). We review
 the Claims Court’s evidentiary determinations, including
 determinations to grant or deny a motion to supplement
 the administrative record, for abuse of discretion. Axiom
 Res. Mgmt., Inc. v. United States, 564 F.3d 1374, 1379
 (Fed. Cir. 2009).
       C. The Merits: The Claims Court Did Not Err
     The Claims Court did not commit any of the four er-
 rors alleged by Safeguard on appeal. First, the Claims
 Court did not err by misinterpreting the Solicitation as
 requiring offerors to submit the Government-provided
 amounts for CLINs X007AA and X007AB. Second, the
 Claims Court did not err by interpreting the Solicitation
 as providing notice that offerors could be eliminated from
 consideration for failing to include those amounts. Third,
 the Claims Court did not err by determining that Safe-
 guard’s omissions of the amounts were material and could
 not have been waived or resolved by clarifications.
 Fourth and finally, the Claims Court did not err by deny-
 ing Safeguard’s email request and separate motion to
 supplement the administrative record.
           1. Submitting the Pricing Information
     We apply de novo review to the Claims Court’s inter-
 pretation of the Solicitation, and we apply the same
 principles concerning the interpretation of Government
 contracts to the interpretation of Government solicita-
Case: 19-2261    Document: 71     Page: 26    Filed: 03/04/2021




 26        SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 tions. Banknote Corp. of Am., Inc. v. United States, 365
 F.3d 1345, 1353 & n.4 (Fed. Cir. 2004). A solicitation “is
 ambiguous only if its language is susceptible to more than
 one reasonable interpretation.” Id. at 1353. We must
 consider the Solicitation as a whole and interpret “it in a
 manner that harmonizes and gives reasonable meaning to
 all of its provisions.” Id. “An interpretation that gives
 meaning to all parts of the contract [or solicitation] is to
 be preferred over one that leaves a portion of the contract
 [or solicitation] useless, inexplicable, void, or superflu-
 ous.” NVT Techs., Inc. v. United States, 370 F.3d 1153,
 1159 (Fed. Cir. 2004).
     Here, while the solicitation is hardly a model of clari-
 ty, there is only one reasonable way to interpret the
 Solicitation; offerors were required to submit the Gov-
 ernment-provided amounts in their proposal totals. This
 is the only interpretation that harmonizes and gives
 reasonable meaning to all of the Solicitation’s provisions,
 without rendering any part superfluous or void. The
 Solicitation instructed offerors “DO NOT SUBMIT
 PRICING FOR THESE CLINS” while also stating “[f]or
 bidding purposes please include the following ‘not-to-
 exceed’ amounts in the applicable CLIN.” J.A. 1322,
 2223. The way to understand and harmonize these provi-
 sions is to interpret ‘pricing’ as offeror-provided pricing.
     In Schedule B, the Solicitation referenced the
 “amount listed” and “amount provided” variously as a
 Government “ceiling,” a “‘not-to-exceed’ amount,” and a
 “lump sum.” J.A. 1322–23 (capitalization varies in origi-
 nal). True, there was no such “amount listed” or “amount
 provided” initially. But, after a potential offeror noted the
 discrepancy and inquired about it, the Government not
 only provided the missing amounts, but also emphasized
 the fact that offerors were required to include those
 amounts under the relevant CLIN. The Solicitation’s
 continued instruction not to submit ‘pricing’ makes sense
 in the context of the express instruction to include the
Case: 19-2261    Document: 71     Page: 27    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES        27



 Government-provided amounts, if ‘pricing’ refers to offe-
 ror-provided pricing.
      Safeguard’s alternative reading—that ‘pricing’ re-
 ferred to all types of pricing information and that the
 Government itself would later “please include” the
 amounts in an awarded contract—is not a reasonable one.
 It neither harmonizes nor provides reasonable meaning to
 all provisions. It effectively renders the “please include”
 instruction useless and inexplicable. Safeguard never
 explains why the Solicitation would instruct offerors to
 “DO NOT SUBMIT PRICING,” but instruct the Govern-
 ment to “please include” the amounts it provided in re-
 sponse to Question 9. It makes little sense for the
 Government to answer a potential offeror’s question by
 responding to itself—i.e., the Government—with a ‘note to
 self.’
      Safeguard complains that limiting ‘pricing’ to offeror-
 provided pricing impermissibly inserts additional lan-
 guage into the Solicitation and changes its plain meaning.
 But Safeguard incorrectly assumes that its particular
 interpretation of ‘pricing’ is correct, without explaining
 why it is reasonable given the context. At least one other
 potential bidder clearly understood the difference between
 ‘pricing’ and Government-provided amounts when it noted
 the absence of the Government-provided amounts from
 the Solicitation. Once the Government corrected the fact
 that the amount quantities had been overlooked, any
 confusion was removed. 8



     8   Safeguard argues that, to the extent the “DO NOT
 SUBMIT PRICING” provisions and the provision requir-
 ing certain Government-provided amounts to be included
 were contradictory, we must rely on the Solicitation’s
 Order of Precedence Clause. Because we find no such
 contradiction, we reject this argument.
Case: 19-2261     Document: 71     Page: 28    Filed: 03/04/2021




 28         SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



                2. Notice of Possible Elimination
     The Claims Court also did not err in determining that
 the Solicitation provided notice that an offeror’s proposal
 could be eliminated from consideration for failing to
 include the pricing for CLINs X007AA and X007AB by the
 statement in Section A that “[e]xceptions to line item
 structure in Section B may result in a bid not considered
 for award,” because Section B necessarily included Sched-
 ule B. We must consider the Solicitation as a whole and
 interpret “it in a manner that harmonizes and gives
 reasonable meaning to all of its provisions.” Banknote,
 365 F.3d at 1353. The only reasonable interpretation is
 that the Solicitation provided adequate notice because
 Section B included Schedule B.
     In ‘Section A Solicitation General Information,’ the
 Solicitation stated:
      Pricing Schedule and Periods of Performance
      (POP) Service dates for each CLIN are detailed in
      Section B. Note: Exceptions to line item structure
      in Section B may result in a bid not considered for
      award.
 J.A. 1350 (emphasis added).
     Although Section A referred to the pricing schedule
 and periods of performance service dates for each CLIN as
 being detailed in “Section B” and the line item structure
 as appearing in “Section B,” none of these details ap-
 peared in the Solicitation in the portion labeled ‘Section B
 Price Schedule.’ That portion of the Solicitation was later
 amended to reference one CLIN, but still did not detail
 any price schedule and periods of performance service
 dates for “each CLIN” or contain any “line item struc-
 ture.” Instead, that portion of the Solicitation contained
 only general information about Schedule B—the actual
 price schedule organized by CLIN. This makes sense in
 light of the other label for that portion—‘Section B Price
Case: 19-2261    Document: 71     Page: 29     Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES         29



 Schedule General Information’ as shown on page 31 of the
 Solicitation.
     The rest of the Solicitation similarly referred to Sec-
 tion B as containing details found only in Schedule B. For
 example, Question 6 of Amendment No. 0003 referred to
 the “Section B Price Schedule” in terms of Government
 forms SF 1449 and Optional Form 336—but these forms
 were only used for Schedule B. Question 6 also referenced
 CLINs from Schedule B. Similarly, Questions 7 and 8
 referenced “Section B Price Schedule: Schedule B” and
 specific CLINs from Schedule B. Questions 11–16 also
 referenced the “Section B Price Schedule” while referring
 to specific CLINs from Schedule B.
     Reading the Solicitation as a whole, the interpretation
 that harmonizes and gives meaning to all of these provi-
 sions is one in which Schedule B is part of Section B, as
 the Claims Court concluded. Safeguard offers no compel-
 ling alternative interpretation or explanation.
     Notably, the Solicitation stated that any noncompli-
 ance “may cause [an offeror’s] proposal to be determined
 unacceptable or be deemed non-responsive and excluded
 from consideration.” J.A. 1507 (quoting Addendum to
 FAR 52.212-1(b)(1)). Safeguard and other offerors were
 clearly on notice that exceptions to the line item structure
 of Schedule B could result in elimination. Safeguard’s
 multiple failures to submit the pricing information for the
 sixteen CLINs X007AA and X007AB were such excep-
 tions.
                3. Clarifications and Waiver
     The Claims Court similarly did not err by determin-
 ing that Safeguard’s omissions of the pricing information
 for CLINs X007AA and X007AB were material, not re-
Case: 19-2261    Document: 71     Page: 30    Filed: 03/04/2021




 30        SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 solvable by clarifications, nor subject to waiver. 9 Regard-
 less of whether the omissions were capable of clarification
 or waiver, moreover, the Government had discretion to
 seek clarifications or apply waiver and did not abuse its
 discretion by declining both options.
                       i. Clarifications
     Under FAR 15.306(a)(1), (2), clarifications are “limited
 exchanges” in which the Government is permitted—but
 not required—to allow offerors to “clarify certain aspects
 of proposals (e.g., the relevance of an offeror’s past per-
 formance information and adverse past performance
 information to which the offeror has not previously had an
 opportunity to respond) or to resolve minor clerical er-
 rors.” “Clarifications are not to be used to cure proposal
 deficiencies or material omissions, materially alter the
 technical or cost elements of the proposal, or otherwise
 revise the proposal.” Dell Fed. Sys., L.P. v. United States,
 906 F.3d 982, 998 (Fed. Cir. 2018) (citation omitted). Cf.
 Info. Tech. & Applications Corp. v. United States, 316
 F.3d 1312, 1323 (Fed. Cir. 2003) (“There is no require-
 ment in the regulation that a clarification not be essential
 for evaluation of the proposal.”).
     Here, Safeguard’s omissions were incapable of clarifi-
 cation because they were proposal deficiencies and mate-
 rial omissions that, if clarified, would have materially
 altered the cost elements of the proposal and revised the
 proposal. They were not minor clerical errors.




      9   It is ironic that Safeguard even makes these ar-
 guments after having protested the contracting officials’
 efforts to add the missing amounts into Safeguard’s price
 proposal. It effectively contends here that the contracting
 officials should have done via clarification or waiver what
 it argued FAR 15.404-1(d)(3) prohibits.
Case: 19-2261    Document: 71     Page: 31    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES         31



       This is evident from the many provisions in the Solici-
 tation that emphasized the necessity of including the
 amounts for pricing purposes. The omissions constituted
 “[e]xceptions to [the] line item structure in Section B” and
 therefore “may result in a bid not considered for award.”
 J.A. 1350. The amounts were necessarily required in a
 completed “Section B price and price breakdown.” J.A.
 1508. Similarly, the price proposal had to be “complete”—
 i.e., “compliance with the Price Volume instructions in the
 solicitation.” J.A. 4829. Those instructions required a
 “completed Schedule B.” J.A. 4823.
     More directly, the importance of the amounts were
 emphasized in the Government’s response to Question 9
 (“please include” the pricing information); in FAR 52.212-
 1 (“[a]s a minimum, offers must show . . . Price and any
 discount terms” and “[o]fferors shall provide a detailed
 breakdown of how it arrived at proposed cost as follows:
 Contract Line Item Number”); and in the Addendum to
 FAR 52.212-1 (the “[p]rice proposal shall include price for
 the phase-in period, base period and seven option peri-
 ods.”). Proposals would be evaluated by adding the total
 price for all option periods to the total price for the basic
 requirement. FAR 52.212-1(g) required the offeror to
 include its “best terms from a price and technical stand-
 point.” The Government evaluated the proposals based
 on price as an important factor—roughly equal to all
 other factors combined.
      Safeguard’s failure to include the pricing information
 meant that its total price was not only inaccurate, but
 inaccurate in a significant way. It was $6,121,228 lower
 than it should have been. This was not an inconsequen-
 tial or negligible amount. More than the inaccurate price
 itself, Safeguard’s omissions prevented the Government
 from properly evaluating Safeguard’s proposal. As Wil-
 liams noted, Safeguard needed “a completely revised price
 proposal accounting for all costs.” J.A. 15. The omissions
 were significant enough that they resulted in the elimina-
Case: 19-2261     Document: 71      Page: 32    Filed: 03/04/2021




 32         SAFEGUARD BASE OPERATIONS, LLC     v. UNITED STATES



 tion of all four proposals that contained them. They were
 far from immaterial.
                           ii. Waiver
      Safeguard’s omissions were not waivable for the same
 reasons. Under FAR 52.212-1(g), the Government may
 waive “informalities and minor irregularities.” While this
 court has not examined that FAR provision in a preceden-
 tial opinion, in a non-precedential opinion, we emphasized
 that waiver under FAR 52.212-1(g) is discretionary. See
 Strategic Bus. Sols., Inc. v. United States, 711 F. App’x
 651 (Fed. Cir. 2018) (declining to find that the Govern-
 ment was required to waive a protestor’s failures to redact
 necessary information). We agree.
     FAR 14.405 provides examples of what might consti-
 tute a minor informality or irregularity. 10 Safeguard’s
 omissions are materially different from those examples.
 For instance, FAR 14.405 provides that:
      A minor informality or irregularity is one that is
      merely a matter of form and not of substance. It
      also pertains to some immaterial defect in a bid or
      variation of a bid from the exact requirements of
      the invitation that can be corrected or waived
      without being prejudicial to other bidders. The
      defect or variation is immaterial when the effect
      on price, quantity, quality, or delivery is negligible
      when contrasted with the total cost or scope of the
      supplies or services being acquired. . . . Examples
      of minor informalities or irregularities include
      failure of a bidder to—


      10 “When determining the plain meaning of a regula-
 tion a court may look to the language of related regula-
 tions.” JBLU, Inc. v. United States, 813 F.3d 1377, 1382
 (Fed. Cir. 2016); see also Centech Grp., Inc. v. United
 States, 554 F.3d 1029, 1038 (Fed. Cir. 2009).
Case: 19-2261      Document: 71   Page: 33    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES        33



     (a) Return the number of copies of signed bids re-
     quired by the invitation;
     (b) Furnish required information concerning the
     number of its employees;
     (c) Sign its bid, . . .
     (d) Acknowledge receipt of an amendment to an
     invitation for bids, . . . ; and
     (e) Execute the representations with respect to
     Equal Opportunity and Affirmative Action Pro-
     grams . . . .
     Safeguard’s omissions were unlike these minor fail-
 ings. They were omissions of substance, not form. They
 concerned material defects and variations from the exact
 requirements that would have been prejudicial to other
 bidders unless the same omissions were waived for them
 as well. The roughly $6 million increase in price was not
 negligible when contrasted with the total cost or scope of
 the services being acquired.
        iii. Discretion to Waive or Seek Clarifications
      Even if the omissions were waivable or subject to clar-
 ification, the Government did not abuse its discretion by
 declining to waive or clarify them. This court may affirm
 on any basis supported by the record. See Music Square
 Church v. United States, 218 F.3d 1367, 1373 (Fed. Cir.
 2000). FAR 15.306 and 52.212-1(g) each provide that the
 Government “may” waive or clarify. The “word ‘may’
 clearly connotes discretion,” though “discretion is not
 whim.” Halo Elecs., Inc. v. Pulse Elecs., Inc., 136 S. Ct.
 1923, 1931 (2016) (cleaned up).
     Given this record, we cannot find that the Govern-
 ment abused its discretion in declining to waive or clarify
 the omissions. The Solicitation stated that the Govern-
 ment intended to award a contract without establishing a
 competitive range or engaging in discussions. The Solici-
Case: 19-2261    Document: 71      Page: 34    Filed: 03/04/2021




 34        SAFEGUARD BASE OPERATIONS, LLC     v. UNITED STATES



 tation required complete pricing information in general,
 including a completed Schedule B. Such complete pricing
 information was crucial to the Government’s evaluation of
 the proposals and its intent to award a contract without
 discussions. As source selection authority Williams noted,
 remedying the omissions would have required a complete-
 ly revised price proposal. We cannot find that the Gov-
 ernment abused its discretion in declining to seek
 clarifications or applying waiver.
        4. Supplementing the Administrative Record
     Finally, the Claims Court did not abuse its discretion
 by denying Safeguard’s email request and separate mo-
 tion to supplement the administrative record.
      “[T]he focal point for judicial review should be the
 administrative record already in existence, not some new
 record made initially in the reviewing court.” Camp v.
 Pitts, 411 U.S. 138, 142 (1973). “The task of the reviewing
 court is to apply the appropriate APA standard of review,
 5 U.S.C. § 706, to the agency decision based on the record
 the agency presents to the reviewing court.” Fla. Power &
 Light Co. v. Lorion, 470 U.S. 729, 743–44 (1985). “The
 purpose of limiting review to the record actually before
 the agency is to guard against courts using new evidence
 to ‘convert the “arbitrary and capricious” standard into
 effectively de novo review.’” Axiom, 564 F.3d at 1380
 (citation omitted). Supplementation “should be limited to
 cases in which ‘the omission of extra-record evidence
 precludes effective judicial review.’” Id. (citation omitted).
 “Judicial review is ‘effective’ if it is consistent with the
 APA.” AgustaWestland N. Am., Inc. v. United States, 880
 F.3d 1326, 1331 (Fed. Cir. 2018). See also CHE Consult-
 ing, Inc. v. United States, 552 F.3d 1351, 1356 (Fed. Cir.
 2008) (declining to address whether supplementation was
 proper, because “[w]ithout supplementation, the record in
 this case provides a rational basis for [the Government’s]
 decision”).
Case: 19-2261   Document: 71      Page: 35   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES       35



     Here, the Claims Court found that the information in
 the proffered affidavits was not necessary for effective
 judicial review. Not only did the court point to the unfix-
 able patent defects in Safeguard’s proposal, but it found
 the statements in the affidavits either inaccurate or
 irrelevant.
     “Evidentiary determinations by the [Claims Court],
 including motions to supplement the administrative
 record, are reviewed for abuse of discretion.” Axiom, 564
 F.3d at 1378. “An abuse of discretion is found when: (1)
 the court’s decision is clearly unreasonable, arbitrary or
 fanciful; (2) the decision is based on an erroneous con-
 struction of the law; (3) the Claims Court’s factual find-
 ings are clearly erroneous; or (4) the record contains no
 evidence upon which the district court rationally could
 have based its decision.” Air Land Forwarders, Inc. v.
 United States, 172 F.3d 1338, 1341 (Fed. Cir. 1999). We
 find no abuse of discretion in those conclusions.
     Far from abusing its discretion, the Claims Court took
 pains to ensure effective judicial review. In denying
 Safeguard’s email request to supplement with transcripts
 of proposed depositions, the court required that the Gov-
 ernment investigate whether the administrative record
 was complete, particularly regarding documents relevant
 to the source selection and “documents relevant to the
 disqualification of other offerors in the procurement for
 the same or similar reason as a result of which [Safe-
 guard] was eliminated.” J.A. 144. The court also denied
 Safeguard’s email supplementation request only ‘at that
 time.’ Safeguard never renewed its request for deposi-
 tions and, instead, sought to supplement the record with
 affidavits from Curran and Prabhu, which the court
 examined and considered.
     The allegations in the affidavits were not borne out by
 the record. Prabhu alleged that Wood was predisposed
 against Prabhu and SRM, but the record reflected that
Case: 19-2261   Document: 71    Page: 36     Filed: 03/04/2021




 36        SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 Wood not only treated Safeguard fairly, but favorably
 during the evaluation process. Prabhu also alleged that
 Caine was predisposed against Prabhu and SRM, but,
 even if true, Caine had almost no role in the procurement.
 Similarly, while Curran alleged that Caine was predis-
 posed against Prabhu, SRM, and Safeguard, there was no
 reason to believe that, even if true, that fact impacted
 Williams’s conclusions, which were consistent across all
 three evaluations, even those occurring prior to any
 advice from Caine.
     We agree with the Claims Court that the administra-
 tive record provided more than sufficient grounds to
 conclude that the Government’s decision was proper
 under the applicable standards and that supplementation
 was unnecessary for effective judicial review.
                     III. CONCLUSION
     We have considered the parties’ remaining arguments
 and do not find them persuasive or necessary to address.
 For the foregoing reasons, we affirm the final judgment of
 the Claims Court.
                       AFFIRMED
Case: 19-2261    Document: 71      Page: 37   Filed: 03/04/2021




    United States Court of Appeals
        for the Federal Circuit
                  ______________________

       SAFEGUARD BASE OPERATIONS, LLC,
               Plaintiff-Appellant

                              v.

    UNITED STATES, B&O JOINT VENTURE, LLC,
               Defendants-Appellees
              ______________________

                        2019-2261
                  ______________________

    Appeal from the United States Court of Federal Claims
 in No. 1:19-cv-00061-MBH, Senior Judge Marian Blank
 Horn.
                  ______________________

 NEWMAN, Circuit Judge, dissenting.
      This bid protest by Safeguard Base Operations, LLC
 (“Safeguard”) relates to a small business set-aside contract
 for dormitory maintenance services at the Federal Law En-
 forcement Training Center (“FLETC”) of the Department
 of Homeland Security (“DHS” or “Agency”). Safeguard’s re-
 lated company SRM Group, Inc. was the incumbent con-
 tractor.
      On the bidding for the successor six-year contract, the
 Agency disqualified Safeguard because of a purported error
 in its bid. Four of the seven offerors, including Safeguard,
 made the same “error”: they followed a bidding instruction
 in the Solicitation document instead of the instruction in a
Case: 19-2261     Document: 71     Page: 38    Filed: 03/04/2021




 2           SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES



 later question-and-answer (“Q&A”) document. The Agency
 disqualified the offerors who followed the instruction in the
 Solicitation. Safeguard states that the terms of the Solici-
 tation were not properly amended as required by the Fed-
 eral Acquisition Regulation (“FAR”), and that it was
 unfairly disqualified.
    The Court of Federal Claims held that the Agency’s dis-
 qualification of Safeguard, without consideration of the
 merits of its bid, was reasonable; 1 my colleagues on this
 appeal agree. I respectfully dissent.
                         DISCUSSION
     The so-called erroneous bid concerns a provision in the
 “Price” section of the Solicitation. This section requires de-
 tailed pricing information, including, for example, labor
 rates for all positions, overtime hours and rates, exempt
 and non-exempt fringe benefits, health and welfare, pen-
 sions, general and administrative costs, profits, direct
 costs, bonding costs, etc. However, for contract line item
 numbers X007AA and X007AB the Solicitation states, in
 capital letters set off by asterisks:
     *****DO NOT SUBMIT PRICING FOR THESE CLINS*****
 J.A. 4251. Safeguard complied with the instruction and did
 not submit pricing for the designated line items, which
 were for certain fixed-price not-to-exceed “plug number”
 items that were not subject to variation in bid. The Solici-
 tation provided no dollar amounts for these CLINS. How-
 ever, in a Q&A document responding to 272 questions,
 issued four months after the issuance of the Solicitation as
 Amendment No. 3, Q&A 9 was as follows:
       9. Q: Section B Price Schedule: Schedule B – CLIN
       X007AA & X007AB: These CLINs state “The


       1Safeguard Base Operations LLC v. United States,
 144 Fed. Cl. 304 (2019) (“Fed. Cl. Op.”).
Case: 19-2261    Document: 71     Page: 39    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES          3



     amount listed is the Government ‘Ceiling’ and is a
     ‘not-to-exceed’ amount”, however there are no
     amounts listed.     What are the not-to-exceed
     amounts for these CLINs?
     A: For bidding purposes please include the follow-
     ing ‘not-to-exceed’ amounts in the applicable CLIN:
     [giving dollar amounts for each line item, total
     $6,121,228].
 J.A. 4297. The government does not dispute that the
 “please include” in Q&A 9 is contrary to the “DO NOT
 SUBMIT” instruction in the Solicitation.
     Safeguard (and three other bidders) did not submit
 pricing for the “DO NOT SUBMIT” line items. The briefs
 state that the Contracting Officer spotted this discrepancy
 among the bidders. From the briefs, it is not clear why ad-
 justment did not occur. But it is clear that the Agency “dis-
 qualified” Safeguard as a bidder because of the perceived
 discrepancy. And the Agency’s promised remedial action,
 after Safeguard complained to the General Accountability
 Office, did not occur.
     On appeal to the Court of Federal Claims, Safeguard
 pointed to several Agency errors. First, Safeguard stated
 that the Agency did not follow the FAR procedures for
 changing the terms of the Solicitation, pointing out that the
 Q&A request to include the previously omitted line item
 amounts required some formality to change the pricing
 terms of the Solicitation. Safeguard argued that the Q&A
 document contained apparently inconsistent instructions,
 and that the FAR requires that a substantive change is ei-
 ther processed by FAR 15.306 (clarification), or resolicited.
 See Dell Fed. Sys., L.P. v. United States, 906 F.3d 982, 998
 (Fed. Cir. 2018) (“Clarifications are not to be used to cure
 proposal deficiencies or material omissions, materially al-
 ter the technical or cost elements of the proposal, or other-
 wise revise the proposal.” (quoting JWK Int’l Corp. v.
 United States, 52 Fed. Cl. 650, 661 (2002))).
Case: 19-2261    Document: 71      Page: 40     Filed: 03/04/2021




 4         SAFEGUARD BASE OPERATIONS, LLC     v. UNITED STATES



     The Court of Federal Claims held that Safeguard’s fail-
 ure to include the CLIN “plug numbers” was a material
 omission from Safeguard’s bid. Fed. Cl. Op. at 346. How-
 ever, no formal change in the Solicitation’s price instruc-
 tion was ever made.
     Second, Safeguard cited the Order of Precedence for
 resolution of inconsistencies, for the Order of Precedence
 was a clause of this Solicitation:
          (s) Order of precedence. Any inconsistencies in
     this solicitation or contract shall be resolved by giv-
     ing precedence in the following order: (1) the sched-
     ule of supplies/services; (2) the Assignments,
     Disputes, Payments, Invoice, Other Compliances,
     Compliance with Laws Unique to Government
     Contracts, and Unauthorized Obligations para-
     graphs of this clause; (3) the clause at 52.212-5;
     (4) addenda to this solicitation or contract, includ-
     ing any license agreements for computer software;
     (5) solicitation provisions if this is a solicitation;
     (6) other paragraphs of this clause; (7) the Stand-
     ard Form 1449; (8) other documents, exhibits, and
     attachments; and (9) the specification.
 J.A. 1359. Safeguard argues that the Schedule of Sup-
 plies/Services directing offerors not to submit pricing on
 the CLINS in question has precedence over any addenda to
 the solicitation. See Magnus Pac. Corp. v. United States,
 133 Fed. Cl. 640, 681 (2017) (“If there are direct conflicts
 between information contained in different parts of a solic-
 itation, the court may rely on the contract’s ‘order of prece-
 dence’ clauses to discern the reasonable interpretation of
 the contract.”).
     Third, Safeguard states that its summary disqualifica-
 tion is illuminated by the Agency’s known bias against
 Safeguard. The Court of Federal Claims denied Safe-
 guard’s request to depose Agency officials. Safeguard
Case: 19-2261     Document: 71      Page: 41    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC     v. UNITED STATES           5



 submitted two affidavits on this aspect, but the court re-
 fused to enter these affidavits into the administrative rec-
 ord.
     In the proffered affidavit of Safeguard’s President,
 Suresh Prabhu, he averred that “Ms. Wood [the Contract-
 ing Officer] called me wanting to know why SRM had cho-
 sen to file another REA. She stated that I had ‘humiliated’
 her by filing the Amended REA [Request for Equitable Ad-
 justment] and vowed never to work with me or SRM in the
 future. I asked if that meant that DHS would not renew
 SRM’s Contract, and her response was, ‘Nobody who has
 ever sued the Government has been awarded a Contract.’”
 J.A. 1301.
      The affidavit of Safeguard’s local counsel, Diana Parks
 Curran, averred that DHS lawyer James Caine “stated
 that ‘it is not a secret that there is bad blood between
 FLETC and [SRM’s President] Suresh [Prabhu]’ and that
 if he could avoid ever awarding another contract to Suresh,
 he would ensure Suresh never works at FLETC ever
 again.” J.A. 1226, ¶ 6 (alterations in original). 2
     The Court of Federal Claims held that it was unneces-
 sary to consider the charge of bias, because “[i]n sum, the
 administrative record does not indicate that the Agency
 breached its duty to fairly and honestly consider proposals,
 even if the court were to consider the [affidavits] . . . , both
 of which affidavits were not permitted by the court to be




     2   Safeguard states that there were several disputes
 during the prior contract term, primarily concerning
 change orders. However, the record shows no criticism of
 the Safeguard company’s past performance, and Safeguard
 reports receipt of a “DHS Small Business Achievement
 Award for its outstanding work in support of the DHS mis-
 sion” in April 2018. Safeguard Br. at 5; J.A. 158, ¶ 16.
Case: 19-2261    Document: 71     Page: 42    Filed: 03/04/2021




 6         SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 included in the administrative record as not necessary for
 effective judicial review.” Fed. Cl. Op. at 353.
     On appeal to the Federal Circuit, Safeguard stresses
 the flawed Agency procedures, and the impropriety of Safe-
 guard’s summary disqualification without permitting rem-
 edy of the perceived error due to inconsistent instructions
 concerning the designated line items.
      The panel majority finds that there is no inconsistency
 between the Solicitation and Q&A 9. The majority also
 finds that the Q&A 9 instruction to “please include” pricing
 is an “explanation” of the “DO NOT SUBMIT PRICING”
 command in the Solicitation. The majority further finds:
 “The way to understand and harmonize these provisions is
 to interpret ‘pricing’ as offeror-provided pricing.” Maj. Op.
 at 26. The majority reasons that the bidder is required to
 “provide a detailed breakdown of how it arrived at proposed
 cost,” Maj. Op. at 31, although for these line items there
 can be no such breakdown, for these line item “plug num-
 bers” are provided by the Agency. The majority also ex-
 plains its ruling by stressing “the importance of the
 amounts,” Maj. Op. at 31, ignoring that the amounts at is-
 sue are not subject to competitive bidding.
     The government does not offer such strained theories.
 The government agrees that the Q&A No. 9 instruction is
 a change from the Solicitation, and states that it super-
 seded the Solicitation. Accepting that this was the
 Agency’s intention, the flaw is in the uncertainty and ab-
 sence of clarification as the FAR requires, accompanied by
 the summary disqualification of four bidders.
     Of course the terms of a solicitation can be changed,
 and the FAR provides procedures for doing so. Here no
 such procedures were followed. See Dubinsky v. United
 States, 43 Fed. Cl. 243, 267 n.56 (1999) (“[The FAR] does
 not grant contracting officers carte blanche to notify offe-
 rors of one rating system in the RFP [Request for
Case: 19-2261    Document: 71      Page: 43    Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES          7



 Proposals] and then to apply a different system during the
 evaluation of proposals.”).
      “When the evaluation of proposals materially deviates
 from the evaluation scheme described in the solicitation,
 the agency’s failure to follow the described plan may con-
 stitute evidence of arbitrary and capricious decision-mak-
 ing.” L-3 Commc’ns EOTech, Inc. v. United States, 83 Fed.
 Cl. 643, 654 (2008). Yet my colleagues hold that because
 Safeguard followed the Solicitation instruction instead of
 the Q&A 9 instruction, Safeguard was properly disquali-
 fied. Precedent is contrary. See Hunt Bldg. Co. v. United
 States, 61 Fed. Cl. 243, 273 (2004) (“The agency’s failure to
 follow its own selection process embodied in the Solicita-
 tion is . . . a prejudicial violation of a procurement proce-
 dure established for the benefit of offerors.”).
     It is noteworthy that four of the seven bidders made the
 same purported “error.” See LaBarge Prods., Inc. v. West,
 46 F.3d 1547, 1555 (Fed. Cir. 1995) (“[T]he bastion of fed-
 eral procurement policy [is] that all offerors must possess
 equal knowledge of the same information in order to have
 a valid procurement.” (quoting Logicon, Inc. v. United
 States, 22 Cl. Ct. 776, 788 (1991))).
     My colleagues dispose of the question of bias by holding
 that the government did not breach an “implied-in-fact con-
 tract to fairly and honestly consider an offeror’s proposal in
 the procurement context.” 3 Maj. Op. at 3. The covenant to



     3   The panel majority bases jurisdiction on “an im-
 plied-in-fact contract claim,” reciting “an implied-in-fact
 contract to fairly and honestly consider an offeror’s pro-
 posal in the procurement context.” Maj. Op. at 2–3. With-
 out doubt, the Court of Federal Claims has jurisdiction of
 this bid protest appeal. However, I do not agree that juris-
 diction is a matter of an implied-in-fact contract to deal
 fairly and honestly with offerors. The government’s
Case: 19-2261    Document: 71      Page: 44     Filed: 03/04/2021




 8          SAFEGUARD BASE OPERATIONS, LLC    v. UNITED STATES



 fairly and honestly implement the bidding process under-
 lies the vast framework of government procurement. Here,
 however, the government disposes of the charge of bias by
 stating that Safeguard was engaged in a “fishing expedi-
 tion” and that consideration of the charge of bias “was not
 necessary for effective judicial review of whether the
 Agency fairly and honestly considered Safeguard’s pro-
 posal.” Gov’t Br. 43, 47.
     This casual disposition of responsible allegations dis-
 serves the federal-private partnership that serves the na-
 tion’s complex needs. See Pitney Bowes Gov’t Sols., Inc. v.
 United States, 93 Fed. Cl. 327, 332 (2010) (“Where bias is
 alleged, the administrative record frequently will not be
 complete or suffice to prove or disprove the allegation. Con-
 sequently, to address bias, the court will entertain extra-
 record evidence and permit discovery . . . .”); Int’l Res. Re-
 covery, Inc. v. United States, 61 Fed. Cl. 38, 42 (2004) (“This
 Court and other fora resolving bid protests have tradition-
 ally considered extra-record evidence in assessing alleged
 bias or bad faith.”); Inforeliance Corp. v. United States, 118
 Fed. Cl. 744, 747 (2014) (“An allegation of bad faith or bias
 in particular calls for extra-record evidence to support re-
 quests for supplementation or discovery.”).
     The Court of Federal Claims erred in its refusal to re-
 solve the allegation of bias, and my colleagues err in ration-
 alizing the Agency’s departures from the rules and policy




 obligation to deal fairly and honestly with offerors is a cov-
 enant that underlies all government procurement. It is the
 foundation on which the private sector provides goods and
 services for government needs. The obligation to deal fairly
 and honestly with offerors is not subject to negotiation, mu-
 tuality of understanding, and consideration—the require-
 ments of an implied-in-fact contract. Thus I do not share
 the majority’s theory of jurisdiction.
Case: 19-2261   Document: 71      Page: 45   Filed: 03/04/2021




 SAFEGUARD BASE OPERATIONS, LLC   v. UNITED STATES        9



 of federal procurement. I respectfully dissent from the de-
 nial of this bid protest.